Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Please see the updated rejections provided below in light of the claim amendments. 
Specification
The amendment filed 12/17/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the first bore directly connected to the cylindrical recess”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant’s amendments including the recitation “the first bore directly connected to the cylindrical recess” fails to comply with the written description requirement. The original drawings and specification depict that the first bore (18) is separated from the cylindrical recess via the sealing portion (54), specifically by the sealing element (58) within a sealing recess (56). This is further evidenced by the disclosure of paragraph [0020]. There is no basis in the original disclosure which would provide support for the claimed invention as amended. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 1-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 14, the recitation of the first bore directly connected to the cylindrical recess renders the claims indefinite because it in the first bore”. The fluid is “displaced from the first bore”; see claims 1 and 12. Thus, the claimed invention having a direct connection would cause subsequent leakage of fluid. Examiner is interpreting this claim language to mean that there is a functional connection and relationship between the two structures located adjacent one another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kastner (US 9289888).
Regarding claim 1, Kastner discloses A screw tensioning device for tensioning or loosing tensionable screw connections, comprising:
a support element (exterior cylinder 38 and top elements 40, 42 above piston space 44),
a fixation element (working piston 15) having an upper-end and a lower-end, the fixation element including a cylindrical recess and a first bore, the first bore formed within the fixation element and extending along a main axis of the fixation element to the cylindrical recess, the first bore directly connected to the cylindrical recess (wherein bore 45 is adjacent to the recess area for receiving element 1; wherein the bore and recessed area are functionally connected via the piston and hydraulic actuation, thereby controlling the movement of the device; see at least Col. 3, lines 46-54; Col. 4, lines 54-61; Col. 6, lines 48-52; Col. 7, lines 19-24 and 27-31), the cylindrical recess disposed in the lower end  and configured to receive a screw (see element 32, Figure 1), the fixation element disposed within and moveable relative to the support element and arranged to be moved relative to the support element to apply tension to or remove tension from the screw (Col. 2, lines 58-62; Col. 3, lines 28-30), and
a piston (piston 9) positioned and movable within the fixation element (See working piston 15 having hole 45; see also Col. 4, lines 54-61 and Col. 5, lines 11-14), wherein:
the support element, the fixation element and the piston define a variable volume within the screw tensioning device (wherein the fluid is contained in the ; 
the variable volume contains a fluid (displaceable hydraulic fluid);
the variable volume comprises a piston portion and an effective portion (see bore 45 for receiving the fluid as well as spaces 43, 44 and 20);
the piston portion is defined by a space between the piston and the first bore formed within the fixation element (Col. 7, lines 28-36 disclose that the hydraulic fluid can flow into the hole 45 of the working piston during the return stroke of piston 9; see also Figure 2 illustrating a gap between the sides of piston 9 and bore 45);
the effective portion (43) is defined by a space between the support element and the fixation element (See Figure 1);
the piston portion and the effective portion are connected by one or more second bores in the fixation element that extend axially from the piston portion to the effective portion and provide for flow of the fluid between the piston portion and the effective portion (wherein check valves 16, 19, and 26 provide pathways for the intake of hydraulic fluid from the space 44, translating all the way through bore 45 to piston-ring space 43, then back into the space 44 after operation is complete);
the piston (9, Figure 2) is configured in the first bore (45) to provide that movement of the piston in the first bore towards the upper-end of the fixation element displaces fluid from the piston portion into the effective portion (Col. 4, lines 54-61; see also Col. 3, lines 55-64); and
the displacement of the fluid into the effective portion increases pressure in the effective portion pushing the fixation element relative to the support element in a tension creation direction to create tension in the screw without using an external hydraulic pump (See Abstract; see also Col. 3, lines 12-16; Col. 4, lines 1-6; Col. 6, lines 49-52; see also Col. 5, lines 19-30).
Regarding claim 3, Kastner further discloses the screw tensioning device of claim 1, wherein the piston comprises a first end and a second end- and a shaft there between, and wherein the variable volume is defined by the shaft, the support element and the fixation element (wherein the high-pressure piston 9 is in shaft form and is directly correlated to the movement of the hydraulic fluid within the apparatus; see Col. 4, lines 61-65). 
Regarding claim 4, Kastner further discloses the screw tensioning device of claim 1, wherein the first end of the piston comprises a sealing portion with a larger diameter than the shaft (Please see sealing disk 12 of Figure 1).
Regarding claim 5, Kastner further discloses the screw tensioning device of claim 1, wherein the fixation element is housed at least partly in the support element (Please refer to Figure 1 regarding working piston 15 housed within the cylinder 38 beneath items 40, 42).
Regarding claim 6, Kastner further discloses the screw tensioning device of claim 1, wherein a base area of the piston portion is smaller than a base area of the effective portion (Please refer to Figures 1 and 2 regarding the sizes of the elements 43 and bore 45).
Regarding claim 8, Kastner further discloses the screw tensioning device of claim 1 further comprising a sealing element between the fixation element and the piston configured to seal the variable volume in a direction of a second end of the piston (refer to valves 16, 19 as well as seals 29, 30, 31, 31, and 33).
Regarding claim 9, Kastner further discloses the screw tensioning device of claim 1, further comprising a sealing element between the fixation element and the support element configured to seal the variable volume (refer to valves 16, 19 as well as seals 29, 30, 31, 31, and 33). 
Regarding claim 10, Kastner further discloses the screw tensioning device of claim 1, wherein a main axis of movement of the piston is parallel to a main axis of the screw (Please refer to the central dotted axis in Figure 1).
Regarding claim 12, Kastner discloses a method for manipulating tension within a screw connection, comprising:
positioning a support element (external structure surrounding the working piston, including items 40, 42, and 38) on a component to be connected by the screw connection, wherein:
the support element has a fixation element (working piston 15) disposed within and moveable relative to the support element and arranged to be moved relative to the support element to apply tension to or remove tension from a screw of the screw connection (Colo. 3, lines 22030 disclose that the tightening and loosening are carried out such that the device is supported on the machine or workpiece and the nut is subsequently tightened or loosened), the fixation element having an upper-end and a lower-end, the fixation element comprising a cylindrical recess and a first bore, the first bore formed within the fixation element and extending along a main axis of the fixation element to the cylindrical recess, the first bore directly connected to the cylindrical recess (wherein bore 45 is adjacent to the recess area for receiving element 1; wherein the bore and recessed area are functionally connected via the piston and hydraulic actuation, thereby controlling the movement of the device; see at least Col. 3, lines 46-54; Col. 4, lines 54-61; Col. 6, lines 48-52; Col. 7, lines 19-24 and 27-31), the cylindrical recess disposed in the lower end  and configured to receive the screw (see element 32, Figure 1), and
a piston (9) is positioned within and movable relative to the fixation element,
the support element, the fixation element and the piston define a variable volume within the screw tensioning device (wherein the fluid is contained in the areas of the piston space 44, into the bore 45 of working piston 15, and can be taken up into space 20 or translated into space 43; see Col. 7, lines 30-36 and 51-54); and 
the variable volume contains a fluid (hydraulic fluid),
connecting the fixation element to the screw to which tension is to be applied or removed (see Figures 1 and 2, working piston 15 and threaded bolt 2),
moving linearly the fixation element in respect to the support element by moving the piston relative to the fixation element in the first bore (45) in the fixation element (see Col. 3, lines 47-50 disclosing that the piston 9 acts as a displacing piston), wherein:
the piston is moved in a direction in the first bore that causes the fluid contained in the variable volume to be displaced from the first bore into an effective portion (varying hydraulic fluid within portion 43) defined by the support element and the fixation element increasing a pressure of the fluid in the effective portion and pushing the fixation element relative to the support element in a tension creation direction to create tension in the screw without using an external hydraulic pump (wherein movement of the piston 9 into the bore 45 displaces fluid into the piston ring space 43 and the movable working piston is moved away from the threaded bolt and the desired high pretensioning force is generated, Col. 7 lines 19-24).
Regarding claim 14, Kastner further teaches the method of claim 12, wherein the variable volume comprises a piston portion (see bore 45 for receiving the fluid) defined by the first bore of the fixation element and the piston (Col. 7, lines 28-36 disclose that the hydraulic fluid can flow into the hole 45 of the working piston during the return stroke of piston 9; see also Figure 2 illustrating a gap between the sides of piston 9 and bore), and the effective portion, and the fixation element further comprises a second bore providing fluid communication between the piston portion and the effective portion (see bore 45 for receiving the fluid as well as spaces 43, 44 and 20), 
and wherein moving linearly the fixation element in respect to the support element comprises moving linearly the piston and forcing the fluid through the second bore into the effective portion to push the fixation element relative to the support element and create tension in the screw (wherein check valves 16, 19, and 26 provide pathways for the intake of hydraulic fluid from the space 44, translating all the way through bore 45 to piston-ring space 43, then back into the space 44 after operation is complete; See Abstract; see also Col. 3, lines 12-16; Col. 4, lines 1-6; Col. 6, lines 49-52; see also Col. 5, lines 19-30; see Col. 3, lines 47-50 disclosing that the piston 9 acts as a displacing piston).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner (US 9289888) in view of Sasaki (US 7055408).
Regarding claim 2, all of the limitation recited in claim 1 are rejected by Kastner. However, Kastner does not explicitly teach wherein the piston is connected to the fixation element by a threaded connection.
However, from the same or similar field of endeavor, Sasaki discloses a threaded connection (see helical recess 123 or rotational shaft 104 in Figure 15; see also Col. 12, lines 10-19). While Kastner does not explicitly use a threaded connection for movement of piston 9, Kasaki presents a solution to a problem reasonably pertinent to the claimed invention. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the 
Regarding claim 7, Kastner further teaches the screw tensioning device of claim 1, wherein the piston comprises a threaded portion that is engaged such that rotation of the piston about an axis of movement of the piston in a first direction causes the piston to move relative to the fixation element in the first bore towards the upper-end of the fixation element to increase tension in the screw (see Col. 7, lines 19-24 disclosing that the movement of the piston 9 causes the hydraulic fluid to be pumped into the space 43, and the working piston is moved such that a pretensioning force is generated), and 
rotation of the piston about the axis of movement of the piston in an opposite direction causes the piston to move relative to the fixation element in the first bore towards the lower-end of the fixation element to decrease tension in the screw (wherein retraction is disclosed in Col. 8, lines 3-10; see also Col. 4 lines 54-61; Col. 6, lines 39-48).
However, Kastner does not explicitly teach of the threaded relationship. However, from the same or similar field of endeavor, Kasaki discloses a threaded connection (see helical recess 123 or rotational shaft 104 in Figure 15; see also Col. 12, lines 10-19). While Kastner does not explicitly use a threaded connection for movement of piston 9, Kasaki presents a solution to a problem reasonably pertinent to .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723